Wall, J. This was an action of assumpsit by appellee against appellant to recover for legal services, resulting in a verdict and judgment thereon- in favor of the plaintiff for $150. The main question in the case was, whether the services were pursuant to the request of the defendant. On this point the proof though not free from conflict sufficiently supports the verdict. As to the value of the service there is no serious question. The court gave three instructions at the instance of the plaintiff, in which the legal rules applicable from the standpoint of the plaintiff’s testimony were correctly stated. Three instructions were given at the instance of the defendant, two of them being somewhat, modified. We think the modifications were not erroneous. Two instructions were refused. As to one of them, so much of it as was essential was contained in the third given, and as to the other, there was not enough evidence upon which to predicate it, or at most to require it to be given. We can not see that the case of the defendant was prejudiced by the action of the court in reference to the instructions, and we are inclined to think that the judgment is according to the merits. It will therefore be affirmed. Judgment affirmed.